DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Status of the Claims
Claims 1-10, 12-23, and 27-29 were previously presented.  Claim 30 was added amended in the reply filed October 29, 2021.  Claims 1-10, 12-23, and 27-30 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  Applicant argues that Weiss does not teach the cloud service acting as a broker. 
As an initial matter, the standard for term interpretation is the "broadest reasonable interpretation consistent with the specification" rather than Applicant's "preferred construction of [a] term." Applicant respectfully submits that the Weiss fails to show or suggest a "cloud service acting as a broker between the mobile device and the bag drop" while giving those terms the "broadest reasonable interpretation consistent with the specification." The cloud service provider system 214 in Weiss is merely "a system that provides mobile document generation and update services to the operator systems 212A, 212B and to apps 220, 222 that are present on consumer devices." The cloud service provider system 214 in Weiss does not act as a broker between two entities, much less doing so between a mobile device and a bag drop.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15-23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley U.S. Pat. Pub. No.  2016/0026937 (Reference A of the PTO-892 part of paper no. 2021215) in view of Weiss, et al., U.S. Pat. Pub. No.  2018/0033002 (Reference B of the PTO-892 part of paper no. 2021215) and Naber, et al., U.S. Pat. Pub. No.  2015/0095254 (Reference C of the PTO-892 part of paper no. 20190828).
As per claim 1, Gormley teaches a method comprising the steps of:

on detection by the mobile device of proximity to a location, activating an application on the mobile device, the application being related to the self-service function (¶¶ 0032, 36, 38-39); and 
communicating to the mobile device via the application, information about an interaction between the ticket holder and the self-service function including directional information (¶ 0048; see also ¶ 0045—boarding pass includes gate).  
Gormley does not explicitly teach communicating to the mobile device via a broker, the broker being between the mobile device and the self-service function.  Weiss teaches communicating to the mobile device via the application and a broker, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶¶ 0031, 35, 38, 45).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Weiss—namely, to conveniently provide status updates of multiple operators through the same intermediary (see citations).  Moreover, this is merely a combination of old elements in the art of passenger travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Gormley does not explicitly teach that the self-service function is a bag drop; which is taught by Naber (¶¶ 0009, 0022-23).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Naber—namely, to check-in passenger baggage without employee assistance.  Moreover, this is merely a substitution of the self-service function in Naber (bag drop) for the ones in Gormley (e.g., a checkpoint/gate/boarding area).  Both of these are shown in the travel art as functions occurring via a user's mobile device and nearby terminal equipment.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
Gormley does not explicitly teach printing a bag tag at the bag drop, which is also taught by Naber (¶ 0064).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Naber—namely, to check-in passenger baggage without employee assistance.  Moreover, it is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the ticket relates to a passenger journey and includes passenger and journey identification (Fig. 3).  
As per claim 3, Gormley in view of Weiss and Naber teaches claim 2 as above.  Gormely further teaches the information relating to the ticket comprises a boarding pass (Fig. 3). 
As per claim 4, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the mobile device detects a geolocation device indicating proximity to the self-service function (¶¶ 0035-36).  Naber further teaches the self-service function is a bag drop (¶¶ 0009, 0022-23), which would have been obvious to incorporate for the same reasons as in claim 1 above. 
As per claim 5, Gormley in view of Weiss and Naber teaches claim 4 as above.  Gormely further teaches the geolocation device is a Bluetooth beacon (¶¶ 0035-36).  
As per claim 6, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the application queries information relating to the ticket stored on the mobile device (¶ 0044).  Weiss further teaches the application communicates the information relating to the ticket to a remote server (¶¶ 0046, 53), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 7, Gormley in view of Weiss and Naber teaches claim 6 as above.  Gormely further teaches the remote server, in response to receipt of the information relating to the ticket provides information relating to the self-service function to the application for presentation to a user of the mobile device (¶¶ 0046, 53-54), which would have been obvious to incorporate for the same reasons as the elements in claim 1 
As per claim 8, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the information relating to the ticket comprises  a boarding pass (Fig. 3).  Naber further teaches communicating passenger information in the boarding pass to a departure control system (¶¶ 0009, 0022-23).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Naber—namely, to check-in passenger baggage without employee assistance.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 9, Gormley in view of Weiss and Naber teaches claim 8 as above.  Naber further teaches determining by the departure control system whether baggage relating to the boarding pass is eligible for bag drop and communicating the eligibility to the mobile device (¶¶ 0011-12, 22); which would have been obvious to incorporate for the same reasons as the elements in claim 8 above.
As per claim 10, Gormley in view of Weiss and Naber teaches claim 8 as above.  Naber further teaches on deposit of a bag at a bag drop, weighing the bag, determining whether a weight exceeds an allowable weight and, if the weight exceeds an allowable weight arranging for payment of an excess baggage fee via the application (¶¶ 0034-35); which would have been obvious to incorporate for the same reasons as the elements in claim 8 above.  
As per claim 13, Gormley teaches a method comprising the steps of:
at a location proximate a self-service function related to the ticket, activating an application on a mobile device (¶¶ 0032, 36, 38-39), the application being related to the self-service function and the mobile device having stored thereon information relating to the ticket (¶¶ 0035, 44-45); 

Gormley does not explicitly teach communicating to the mobile device via a broker, the broker being between the mobile device and the self-service function.  Weiss teaches communicating to the mobile device via the application and a broker, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶¶ 0031, 35, 38, 45), which would have been obvious to incorporate for the same reasons as in claim 1 above.
Gormley does not explicitly teach that the self-service function is a bag drop; which is taught by Naber (¶¶ 0009, 0022-23) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach printing a bag tag at the bag drop, which is also taught by Naber (¶ 0064) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach communicating instructions for fixing the bag tag to a bag; which is taught by Naber (¶ 0025) and would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.  Examiner notes that any difference between the instructions in Naber and the claimed instructions is solely with respect to the non-functional descriptive material recited ("instructions for fixing the bag tag to a bag").  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Displaying these instructions versus other textual content does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)). 
As per claim 15, Gormley teaches a system comprising: 

at least one geolocation device (¶¶ 0035-36); wherein the mobile device is configured to detect the geolocation device at a location proximate a self-service function (¶¶ 0035-36), and 
at least one server having stored thereon computer software (¶¶ 0049-50) for performing the steps of: 
on detection by the mobile device of the geolocation device proximate the location, activating an application on the mobile device (¶¶ 0032, 36, 38-39), the application being related to the self-service function (¶¶ 0035, 44-45); 
communicating to the mobile device via the application, information about an interaction between the ticket holder and the self-service function including directional information (¶ 0048; see also ¶ 0045—boarding pass includes gate).  
Gormley does not explicitly teach communicating to the mobile device via a broker, the broker being between the mobile device and the self-service function.  Weiss teaches communicating to the mobile device via the application and a broker, information about the self-service function including directional information, the broker being between the mobile device and the self-service function (¶¶ 0031, 35, 38, 45), which would have been obvious to incorporate for the same reasons as in claim 1 above.
Gormley does not explicitly teach that the self-service function is a bag drop; which is taught by Naber (¶¶ 0009, 0022-23) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach printing a bag tag at the bag drop, which is also taught by Naber (¶ 0064) and would have been obvious to incorporate for the same reasons as in claim 1 above.  Gormley does not explicitly teach communicating instructions for fixing the bag tag to a bag; which is taught by Naber (¶ 0025) and would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.  Examiner notes that any difference between the instructions in Naber and the claimed instructions is solely with respect to the non-functional descriptive material recited ("instructions for fixing the bag tag to a bag").  This merely descriptive data cannot lend patentability to an invention In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Displaying these instructions versus other textual content does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).
As per claims 16-23, Gormley in view of Weiss and Naber teaches the elements of analogous claims 2-3 and 5-10 (see citations and obviousness rationale above). 
As per claim 27, Gormley in view of Weiss and Naber teaches claim 22 as above.  Naber further teaches the baggage handling system comprises a printer for printing a bag tag (¶ 0064) and the bag drop controller is configured to communicate instructions for fixing the bag tag to a bag for presentation to a user to the mobile device via the application (¶ 0025), which would have been obvious to incorporate for the same reasons as in claim 1 above.  Examiner notes that any difference between the instructions in Naber and the claimed instructions is solely with respect to the non-functional descriptive material recited ("instructions for fixing the bag tag to a bag").  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Displaying these instructions versus other textual content does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).
As per claim 29, Gormley in view of Weiss and Naber teaches claim 1 as above.  Naber further teaches fetching airline rules in response to a trigger (¶¶ 0012, 22), which would have been obvious to incorporate for the same reasons as the elements in claim 8 above.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claims 8 and 15 above, further in view of Lin, U.S. Pat. Pub. No. 2010/0078475 (Reference C of the PTO-892 part of paper no. 2021215).
As per claims 12 and 28, Gormley in view of Weiss and Naber teaches claims 8 and 15 as above.  Gormley further teaches communicating information to the application about boarding and routing to a departure gate (¶ 0045).  The references do not explicitly teach on receipt of a bag by the bag drop, communicating the information; which is taught by Lin (¶¶ 0082-83, 89).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claim 13 above, further in view of Hauviller, et al., U.S. Pat. Pub. No.  2015/0286959 (Reference D of the PTO-892 part of paper no. 2021215).
As per claim 14, Gormley in view of Weiss and Naber teaches claim 13 as above.  The references do not explicitly teach the application is activated by scanning or imaging a barcode using the mobile device; which is taught by Hauviller (¶¶ 0038, 46).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the application activation mechanism in Hauviller (barcode scan) for those in Gormley/Weiss (e.g., NFC, which is a recognized equivalent also listed by both Hauviller and Applicant's disclosure).  Both are disclosed in the travel services art as ways to activate an application on a mobile device.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Weiss, et al. and Naber, et al. as applied to claim 1 above, further in view of Hurley, et al., U.S. Pat. Pub. No.  2011/0231212 (Reference E of the PTO-892 part of paper no. 20210215).
As per claim 30, Gormley in view of Weiss and Naber teaches claim 1 as above.  Gormely further teaches the information about the interaction including directional information (¶ 0048; see also ¶ 0045—boarding pass includes gate).  The references do not explicitly teach the information about the interaction between the ticket holder and the bag-drop is securely communicated via a cryptographic protocol; which is taught by Hurley (¶ 0101).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hurley—namely, to safeguard the information.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaffer, et al., Digital strategy in airports, Proceedings of the 25th Australasian Conference on Information Systems, ACIS / Auckland University of Technology, New Zealand, Dec. 2014, pgs. 1-11. (Reference U of the attached PTO-892) relates to interactions between ticket holders and self-service functions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL VETTER/Primary Examiner, Art Unit 3628